EXHIBIT 10.3
 
AMENDMENT NO. 2
TO LIMITED LIABILITY COMPANY AGREEMENT
OF
CADIZ REAL ESTATE LLC


This AMENDMENT NO. 2 TO LIMITED LIABILITY COMPANY AGREEMENT (“Amendment”) is
entered into as of March 5, 2013.  The parties to this Amendment are hereinafter
sometimes referred to collectively as the "Parties".




RECITALS:


WHEREAS, Cadiz Inc. (“Cadiz”) and M. Solomon & Associates, Inc. (the
“Independent Member”) have entered into a Limited Liability Company Agreement of
Cadiz Real Estate LLC (the “LLC”) dated as of December 11, 2003, as amended by
Amendment No. 1 dated October 29, 2004 (the "LLC Agreement"); and


WHEREAS, pursuant to Section 9.1 of the LLC Agreement, for as long as any
amounts due under the terms of the New Note are outstanding, any amendment to
the LLC Agreement  requires the prior written consent of (i) the lenders holding
at least 66% of the interest in the New Note or such higher supermajority as may
be required pursuant to the terms of the New Note, and (ii) the Independent
Member; and


WHEREAS, as of June 30, 2006, the New Note was repaid in full, as a consequence
of which the LLC Agreement may be amended as of the date hereof without the
prior written consent of (i) the lenders holding at least 66% of the interest in
the New Note or such higher supermajority as may be required pursuant to the
terms of the New Note, and (ii) the Independent Member; and


WHEREAS, the New Note was repaid in full using proceeds of a convertible term
loan facility (the "Term Loan Facility") evidenced by a Credit Agreement, dated
as of June 26, 2006, as amended (the "Credit Agreement"); and


WHEREAS, concurrently herewith the parties to the Credit Agreement are entering
into an Amended and Restated Credit Agreement (the “Amended and Restated Credit
Agreement”), among Cadiz, the LLC, the lenders from time to time party
thereto  and LC Capital Master Fund, Ltd. , as administrative agent.


WHEREAS, Section 3.1(b) of the LLC Agreement provides that the Independent
Member shall cease to be a Member at such time as all amounts due under the
terms of the New Note are no longer outstanding, so that M. Solomon &
Associates, Inc. ceased to be the Independent Member in 2006 upon the payment in
full of the New Note; and


WHEREAS, Section 4.1(a) of the LLC Agreement provides that the Independent
Manager shall cease to be a member of the Board of Managers at such time as all
amounts due under the terms of the New Note are no longer outstanding, so that
M. Solomon & Associates, Inc. ceased to be the Independent Manager in 2006 upon
the payment in full of the New Note; and


WHEREAS, it is a requirement of the Amended and Restated Credit Agreement that
the LLC Agreement be amended as provided herein;


NOW THEREFORE, in consideration of the above recitals, the promises and the
mutual representations, warranties, covenants and agreements herein contained,
the undersigned, constituting the sole Member and all of the Managers of the LLC
hereby agree as follows:


1.           Amendment of Section 1.1.  Section 1.1 the LLC Agreement is hereby
amended as follows:


a.           The definitions of "Bank" (Section 1.1(d)), "New Note" (Section
1.1(s)), "Restructuring" (Section 1.1(u)), Sixth Amended and Restated Credit
Agreement" (Section 1.1(v)) and "Sixth Global Amendment Agreement" (Section
1.1(w)) are hereby deleted;


b.           The reference to M. Solomon Associates, Inc., within the definition
of "Independent Member" (Section 1.1(m)) is hereby deleted;


c.           Section 1.1(x) is hereby added to read in its entirety as follows:


"(x)           "Term Loan Facility" shall mean all obligations of any borrower
evidenced by, or under, that certain Amended and Restated Credit Agreement dated
as of March 5, 2013 among Cadiz and the Company, as borrowers, the several
Lenders from time to time parties thereto, and LC Capital Master Fund, Ltd., as
Administrative Agent (as such Agreement may be amended from time to time); and


d.           Section 1.1(y) is hereby added to read in its entirety as follows:


"(y)           "Agent" shall mean the Administrative Agent as set forth in the
Term Loan Facility."


2.           "New Note" Replaced by "Term Loan Facility".  Each and every
reference to "New Note" in the LLC Agreement (other than in Section 1.1) is
hereby deleted and replaced by a corresponding reference to "Term Loan Facility.


3.           "Bank" Replaced by "Agent".  Each and every reference to "Bank" in
the LLC Agreement (other than in Section 1.1) is hereby deleted and replaced by
a corresponding reference to "Agent".


4.           Amendment of Section 3.1(b).  The first sentence of Section 3.1(b)
of the LLC Agreement is hereby amended to read in its entirety as follows:


"The Company shall have an Independent Member as and when appointed by the
Agent, provided, however, that the Independent Member shall cease to be a Member
at such times as all amounts due under the terms of the Term Loan Facility are
no longer outstanding."


5.           Amendment of Section 3.5(a).  The final sentence of the first
paragraph of Section 3.5(a) of the LLC Agreement is hereby amended to add, at
the end of such sentence, the phrase “or is otherwise permitted under the terms
of the Term Loan Facility”.


6.           Amendment of Section 3.5(a)(iv).  Section 3.5(a)(iv) of the LLC
Agreement is hereby amended to substitute the term “Term Loan Facility” for the
term “Restructuring” therein.


7.           Amendment of Section 5.1.  The second sentence of Section 5.1 of
the LLC Agreement is hereby deleted in its entirety.


8.           Amendment of Section 9.7.  Section 9.7 the LLC Agreement is hereby
amended to replace the final clause of the first full paragraph to read "in each
case addressed to Cadiz and to the Independent Member at the last known address
of such party", and to delete the remainder of Section 9.7.


9.           Company Address.  Each and every reference to the business address
of the Company in the LLC Agreement is hereby deleted and replaced by a
corresponding reference to “550 S. Hope Street, Suite 2850, Los Angeles
California 90071".


10.           Existing LLC Agreement.  Except as otherwise amended or modified
herein or hereby, the provisions of the LLC Agreement are hereby reaffirmed and
shall remain in full force and effect.



IN WITNESS WHEREOF, each of the undersigned has caused this Amendment No. 2 to
Limited Liability Company Agreement to be executed and delivered  as of the date
first above written.


“MEMBER”


CADIZ INC.




By:  /s/ Scott Slater
        Scott Slater
        Chief Executive Officer





“MANAGERS”


 
/s/  Murray Hutchison
Murray Hutchison
 
 
 
/s/  Timothy J. Shaheen
Timothy J. Shaheen
